UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2041



LORENZO GRIER,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-94-902-A)


Submitted:   December 12, 2000         Decided:     February 15, 2001


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Grier, Appellant Pro Se. Brian David Miller, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorenzo Grier appeals the district court’s order dismissing

his suit alleging fraud, breach of contract, and discrimination.

Because Grier has previously appealed this order and this court has

already rendered a decision, see Grier v. United States, No. 94-

2319 (4th Cir. May 18, 1995) (unpublished), we grant the Govern-

ment’s motion to dismiss.   We dispense with oral argument, because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2